DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendments
The amendments filed 06/01/2022 have been entered. Claims 22-23, 28-29, and 33-34 remain pending in this application. 
Solely due to the amendments, filed 06/01/2022, the previous rejection(s) under 112(a) are rendered moot and therefore are withdrawn. 
Solely due to the amendments, filed 06/01/2022, the previous rejection(s) under 112(b) are rendered moot and therefore are withdrawn. 
Solely due to the amendments, filed 06/01/2022, the previous rejection(s) under 112(d) are rendered moot and therefore are withdrawn. 


Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 06/01/2022 have been fully considered but they are not persuasive. 
Applicant contends that the amended claim language does not recite an abstract idea, and, even if it did, the amended claim language amounts to significantly more than the judicial exception. The examiner respectfully disagrees. 
Specifically, applicant first argues: 
“The independent claims have been amended with the following subject matter: merging the context-specific output to obtain overall skills predictions, analyses and inferences.” Even if the subject matter of the claims falls into a judicial exception, it is believed that at least these overall skills predictions, analyses, and inference provide output that is significantly more than the abstract idea.” 
Again, the examiner respectfully disagrees. 
In their argument, the applicant points to the specification to show where the amended subject matter “…might be used…”. In the cited portion of the specification (Pg. 1, lines 11-19), it recites, at least in part: 
“…The management of this human expertise can be fundamental for performing, as examples, workforce planning, skills inventory, the identification of specific persons for assignment to projects, individual skill gap assessment, identifying learning, recruiting and for sub-contracting procurement…” 
Even based on this portion of the specification alone, it can be seen and a person of ordinary skill in the art would realize, that the thrust of the instant invention is nothing more than, as one of the enumerated categories of abstract ideas states, “…certain methods of organizing human activity…”
Indeed, at least the above portion of the specification clearly puts this invention in the realm of one of the examples of “certain methods of organizing human activity”; namely, managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Additionally, the invention as a whole, when viewed in the context of the applicant cited portion of the specification, further recites the abstract idea of commercial or legal interactions (e.g. marketing or sales activities or behaviors, business relations). 
That is, even before considering possible additional elements under step 2A Prong 2 and/or 2B, the invention as a whole is simply using mathematical equations, using a general-purpose computer as tool, to construct a team of people with certain skills for a particular project. 
As can be seen, even in this general example, the claim recites nothing more than this and as such recites an abstract idea without significantly more than the judicial exception. Moreover, even when considered as an ordered combination, the claim (e.g. representative claim 22) reflects this abstract idea. That is, the instant invention takes in data (e.g. “performing contextual association), applies mathematical equations, and outputs values. 
However, specifically regarding the alleged “significantly more” subject matter that the instant claim language recites: “merging the context-specific outputs to obtain overall skills predictions, analyses and inferences.” 
Unlike the applicant argues, this language actually is directed towards analysis under Step 2A. That is, the way that these outputs are merged to obtain values (e.g. “overall skills predictions, analyses and inferences) is nothing more than the application of a mathematical concept. 
	MPEP 2106.04(a)(2) describes the abstract idea groupings and, in particular MPEP 2106.04(a)(2)(I)(b) and (c) are particularly relevant to the instant claim set. 
	 The MPEP recites, at least in part: 
“A claim that recites a numerical formula or equation will be considered as falling within the ‘mathematical concepts’ grouping. In addition, there are instances where a formula is written in text format that should also be considered as falling within this grouping. For example, the phrase ‘determining a ration of A to B’ is merely using a textual replacement for the particular equation (ration = A/B). Additionally, the phrase ‘calculating the force of the object by multiplying is mass by its acceleration’ is using a textual replacement for the particular equation (F=ma)….”
With at least the above MPEP citation in mind, a person of ordinary skill in the art, would conclude that at least the “merging” step, even when considered as an ordered combination, recite nothing more than a mathematical concept. 
To clarify, just because a claim does NOT recite a mathematical equation such as A+B=C does not mean it does NOT recite a mathematical concept in the context of 35 U.S.C. 101. As the above the MPEP citation shows, if a claim recites “a formula… written in text format” or phrases such as “calculating…”, the claim may still recite a mathematical concept in the context of 35 U.S.C. 101. 
Indeed, when looking to the specification to establish what the applicant intends the process of “merging” to encompass (e.g. to establish BRI), it is clear that this step is nothing more than a mathematical equation applied to values (e.g. “context specific outputs”). 
Specifically, Pg. 11 Lines 26-28 recite: 
“…The overall skills predictions, analyses and inferences 120 are arrived at by merging the contexts 122 and suitably weighting the links of each context using an information theoretic criterion. In order to merge the context specific probabilities to infer a link, the mutual information I(ei,sn) is computed as shown in FIG. 10B…” 
Clearly, from the above, the functionality encompassed by the amended “merging” limitation is nothing more than the use of a mathematical formula and thus is patent ineligible at Step 2A Prong 1. And, because the amended and argued limitation does not recite any additional elements that must be considered under Step 2A Prong 2 or Step 2B, the limitation is patent ineligible. 
The second argument the applicant presents is that the claims are patent eligible based on the Fed. Circuit’s findings in Enfish. The examiner respectfully disagrees. 
First, other than stating the court’s opinion in Enfish, the applicant does not relate those findings to the instant claim language. That is, supposing arguendo, that the instant claims could be seen as an improvement in the context of Enfish, the applicant does not point to the claim language which reflects this improvement. And, as the MPEP requires, the alleged improvement must be reflected in the claim language itself.
Indeed, MPEP 2106.05(a) recites, at least in part: 
“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…it is important to note, the judicial exception alone cannot provide the improvement…” 
So, while the applicant alleges an improvement, the claim language does not reflect this alleged improvement and, even if the improvement was found to be reflected in the claim language, which the examiner contends, the improvement, as discussed in the rejection under 101 below, merely comes from the judicial exception (e.g. abstract idea) alone. 
Therefore, applicant’s arguments are not persuasive and the rejection under 101 is maintained and updated to reflect the instant claim language. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-23, 28-29, and 33-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 1: As an initial matter, independent Claims 22, 28, and 33 appear to be drawn towards a method, a non-transitory computer readable medium, and a system respectively. Therefore Claims 22, 28, 33 appear to pass step 1 of the 101 analysis. 
Analysis of representative Claim 22:
Revised Step 2A: Does the claim(s) recite an abstract idea? 
YES, representative Claim 22 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea in to a practical application. 
Specifically, representative Claim 22 recites the following limitations: 
Performing contextual association of entities using multi-source data from a plurality of source comprising a plurality of contexts, wherein the entities represent experts and their skills
Under Step 2A Prong 1, the functionality encompassed by “performing contextual association of entities using multi-source data” is nothing more then a mental process. A person, given a stack of papers (e.g. resumes, white papers, etc.), could perform a simple evaluation on the authors of those papers and create a list, using nothing but a pencil and a piece of paper, of the authors of the papers listing their skills, based on, for example, the title of the paper or the listed skills in a resume. 
The examiner has identified “…using multi-source data…” as an additional element. However, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, “…using multi-source data…” is nothing more than mere data gathering or selecting a particular data source or type of data to be manipulated. Because, this additional element has been found NOT to integrate the abstract idea into a practical application, this limitation must further be considered under Step 2B (See below). 
For the plurality of contexts used in the contextual association, performing co-clustering to identify distinct expert-skill associations. 
Under Step 2A Prong 1, the functionality encompassed by “for the plurality of contexts used in the contextual association…identify distinct expert-skill associations” is nothing more than a mental process. That is, based on the list created by a person in the above step, that same person could perform a simple evaluation which identifies, based on the context, which expert has which skill. 
Under Step 2A Prong 2, the examiner has identified “…performing co-clustering…” as an additional element. However, this additional element does NOT integrate the abstract idea into a practical application because it is recited at such a high level of generality that this additional element is seen as merely using a general-purpose computer as a tool to implement the abstract idea. This additional element must further be considered under step 2B (See Below). 
Performing a matrix completion procedure…
The examiner initial notes that merely for sake of brevity the entire limitation is not listed, but the following analysis applies to the limitation as a whole. 
Under Step 2A Prong 1, the functionality encompassed by “performing a matrix completion procedure” is nothing more than a mathematical concept and/or mathematical equation. Indeed, this limitation explicitly claims the use of the mathematical equation shown (again, omitted here merely for sake of brevity). Thus, as can be seen, “performing a matrix completion procedure” is nothing more than a mathematical concept and/or mathematical equation. 
The examiner has NOT identified any additional element that must be further considered in this limitation 
Merging the context-specific outputs to obtain overall skills predictions, analyses and inferences.
Under Step 2A Prong 1, the functionality encompassed by “merging” is nothing more than a mathematical concept. As discussed in more depth in the response to arguments above, the functionality encompassed by “merging” is nothing more than the use of at least the “mutual information” equation, such as shown in FIG. 10B. Thus, this limitation recites an abstract idea (e.g. a mathematical equation or mathematical concept). 
The examiner has NOT identified any additional elements that must be further considered in this limitation. 
Step 2B: Does the claim(s) recite any additional elements that amount to significantly more than the judicial exception. 
NO, the claim(s) do NOT recite any additional elements that amount to significantly more than the judicial exception. 
Specifically, the examiner, as stated above has identified the following additional elements: 
Using multi-source data
Under Step 2B, “using multi-source data” is considered well-known routine and conventional. As per the Berkheimer memo, the examiner must present evidence that “…using multi-source data…” is well-known routine and conventional. As evidence the examiner cites MPEP 2106.05(d) which gives examples of what the courts have regularly found as well-known, routine, and conventional. Example (i) receiving or transmitting data over a network and (iv) storing and retrieving information in memory apply here. Therefore, as evidenced, “….using multi-source data…” does NOT amount to significantly more than the judicial exception. 
Performing co-clustering 
Under Step 2B, “performing co-clustering”, is considered only generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). As can be seen, this additional element does NOT amount to significantly more than the judicial exception. 
Conclusion: Because Representative Claim 22 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical application and do NOT amount to significantly more than the judicial exception, claim 22 is NOT patent eligible. Therefore, a rejection under 35 U.S.C. 101 is appropriate. 

Analysis Claim 23:
Claim 23 depends on Claim 22 and thus recites the same abstract idea as Claim 22. Claim 23, however, further recites “where the multi-source data is comprised of at least one of taxonomical classification data, folksonomical data, and data relating to publications and collaborations of employees”. 
This limitation is considered an additional element. Under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity. That is, as per MPEP 2106.05(g), this limitation amounts to merely selecting a particular data source or type of data to be manipulated. 
Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because using this specific type of data only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. scientific literature) (MPEP 2106.05(h)). 
Because this additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 23 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	The examiner notes that Claims 28-29 and 33-34 recite similar subject matter to that of Claims 22-23. Therefore, Claims 28-29 and 33-34 recite a similar abstract idea. Merely for sake of brevity the full analysis is omitted but it should be understood, that the above analysis given to claims 22-23 apply to Claims 28-29 and 33-34. Therefore Claims 28-29 and 33-34 are similarly rejected under 35 U.S.C. 101. 

	
Allowable Subject Matter
Claim 22-23, 28-29, and 33-34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
For the following analysis the examiner will consider claim 22 as representative but it should be understood that the reasons for indicating allowable subject matter apply similarly to claims 28 and 33 which recite similar subject matter. 
Reason(s) for indicating allowable subject matter: 
The prior art of record does not teach or render obvious at least the amended claim language of representative claim 22, either when taken alone or in combination. 
While creating a team seems like a simple task, it can be hard to account for each team members expertise and relevant skills to make the most efficient team possible. The instant invention introduces into the art a non-obvious way of formulating teams based on the input experts and their relevant skills. 
The closest prior art of record to the formation of a team based on experts and skills is Farhadi et al (“TeamFinder: A co-clustering based Framework for Finding an Effective Team of Experts in Social Networks”, NPL 2012). This reference uses very similar techniques including the claimed “co-clustering”. Each expert is associated with a skill and then, based on using Co-clustering, a grouping of experts based on their skills is determined. These Co-clusters represent a team. 
However, Farhadi, when considered alone, fails to teach the claimed “matrix completion procedure” and especially the claimed equation. For this feature the examiner turned to prior art of record Liu et al. (“Personalized Point-of-Interest Recommendation by Mining Users’ Preference Transition”, NPL 2013). 
[AltContent: textbox (Figure 2: Instant equation as claimed in representative claim 22)]
    PNG
    media_image1.png
    44
    460
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: Liu's equation)]
    PNG
    media_image2.png
    98
    626
    media_image2.png
    Greyscale
Liu provides for an equation that is very similar to the instant equation: 

As can be seen, the two equations are similar. However, as applicant’s representative correctly notes, Liu’s equation differs from the instant equation in at least one key way: 
	1. Liu’s                         
                            
                                
                                    I
                                
                                
                                    u
                                    v
                                
                            
                        
                     term is NOT equivalent to instant equation’s                         
                            
                                
                                    h
                                
                                
                                    
                                        
                                            (
                                            e
                                            s
                                            )
                                        
                                        
                                            l
                                            n
                                        
                                    
                                
                                
                                    (
                                    c
                                    )
                                
                            
                        
                     term. Specifically, as claimed this so-called “H-term” represents “…the probability that expert el and skill sn belong to the same co-cluster within the context c, and provides a scaling factor.” Here, as the applicant correctly notes, this H-term is capable of taking any value between 0 and 1 (for example, and without limitation 0, 0.5, 0.75, 1). 
	In stark contrast, Liu describes the Iuv term as an “indicator function” which takes on a value of 1 if a user has some preference transition probability and 0 otherwise. To be clear, the only values that Liu’s Iuv term can possible take are 0 OR 1 and therefore is incapable of taking the numbers that H-term of the claim language can take. While, theoretically and under an improper interpretation of the claim language, Liu’s 0 and 1 could be seen as a “probability”, if such a binary choice where used in the instant invention’s equation, the purpose of Farhadi in combination with Liu would be frustrated. 
	That is, Farhadi, assumes that every expert has at least one skill and has a preference (e.g. probability) towards that at least one skill. If a binary choice, for example, 0, was assigned, as Liu’s equation provides for, this would mean, mathematically, that that expert has no probability towards a skill and the equation would collapse, rendering the formation of the team useless. 
	Thus, even if Farhadi could be combined with Liu, as the examiner suggests (see at least non-final 03/01/2022), Farhadi’s team formation would fail and would not give the granularity of preference probabilities that the instant invention claims. 
	For at least these reason(s), the claim language of claim 22, when considered as a whole, is allowable over the prior art of record. For clarity of record, the examiner notes, and merely due to the virtue of dependency, claim 23 is also allowable over the prior art of record. 
	However, the examiner notes that the instant invention is still rejected under 35 U.S.C. 101.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126  
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126